Case 8:20-cv-00635-JVS-JDE Document 276 Filed 09/16/21 Page 1 of 2 Page ID #:13672




    1
    2
    3
    4
    5                           UNITED STATES DISTRICT COURT
    6                          CENTRAL DISTRICT OF CALIFORNIA
    7                                  SOUTHERN DIVISION
    8
        GRIFFIN BURKE,                               CASE NO: 8:20-cv-00635-JVS-JDE
    9
                       Plaintiff,                    Assigned for All Purposes to
   10                                                Hon. James V. Selna - Courtroom 10C
              vs.
   11                                                JUDGMENT
      TREVOR BASIL; NEWPORT-MESA
   12 UNIFIED SCHOOL DISTRICT;
      SEAN BOULTON; JENNIFER HAYS;
   13 AND DOES 1-10
   14                  Defendants.
   15
   16
              The arguments having been presented and fully considered, and in accordance
   17
        with the Court’s June 21, 2021 Order granting Defendants NEWPORT-MESA
   18
        UNIFIED SCHOOL DISTRICT; SEAN BOULTON; and JENNIFER HAYS,
   19
        Motion for Judgment on the Pleadings against Gregory Burke, it is therefore now
   20
        ORDERED, ADJUDGED, and DECREED that judgment is entered in this action
   21
        as follows:
   22
                    1. Judgment is hereby entered in favor of Defendants Newport-Mesa
   23
                       Unified School District, Sean Boulton, and Jennifer Hays and against
   24
                       Plaintiff Gregory Burke;
   25
                    2. Plaintiff Gregory Burke shall recover nothing from Defendants
   26
                       Newport-Mesa Unified School District, Sean Boulton, and Jennifer
   27
                       Hays;
   28
                                                 1
                                        [PROPOSED] JUDGMENT
Case 8:20-cv-00635-JVS-JDE Document 276 Filed 09/16/21 Page 2 of 2 Page ID #:13673




    1            3. This Court having found the following: Plaintiff Gregory Burke’s Third
    2               Amended Complaint failed to make allegations or state a claim for
    3               which relief could be granted against Newport Mesa Unified School
    4               District, Sean Boulton, and Jennifer Hays; Plaintiff failed to plead
    5               compliance with the California Tort Claims Act; Plaintiff failed to state
    6               an authorizing statute for government tort liability; and the claims
    7               alleged by Plaintiff against Newport Mesa Unified School District,
    8               Sean Boulton, and Jennifer Hays are time barred, hereby dismisses
    9               Plaintiff Gregory Bruke’s Third Amended Complaint, in its entirety
   10               without leave to amend, as to Defendants Newport-Mesa Unified
   11               School District, Sean Boulton, and Jennifer Hays; and
   12            4. Defendants Newport-Mesa Unified School District, Sean Boulton, and
   13               Jennifer Hays may seek recovery of allowable costs from Plaintiff
   14               Gregory Burke in conformity with the applicable law and as
   15               determined by the court after entry of judgment.
   16 Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court finds that
   17 there is no just reason for delaying the entry of this Judgment
   18
   19        IT IS SO ORDERED.
   20
   21 DATED: September 16, 2021
   22
   23                                           HON. JAMES V. SELNA
                                                United States District Judge
   24
   25
   26
   27
   28
                                               2
                                      [PROPOSED] JUDGMENT
